DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the submission filed 24 May 2022 for application 15/852,576. Currently claims 1, 6, 7, and 9-12 are pending and have been examined. Claims 2-5, and 8 are canceled. Claims 1, 11, and 12 are amended.
The §112(a) rejection of the specification has been withdrawn in view of the amendments made. 
The §112(b) rejection of claims 1, 11, and 12 in regards to the term “minimize” has been withdrawn in view of the amendments made. 
	

Response to Arguments
Applicant’s arguments, filed 24 May 2022, see page 13, with respect to the rejection of claims 1, 11, 12, 10, and 6 under § 112(b) have been fully considered but they are not persuasive because it is unclear what “table A” and “table B” the claim refers to. There is no table A or B previously referenced in the claim. Hence, the issue is not that it is unclear what is included in the table but what’s unclear is what table is being referred to in the claim when no previous table A or table B is being referenced. Examiner suggests using “first table”, “second table”, “first condition meta information”, and “second condition meta information” instead to differentiate between the two.
Applicant’s arguments, filed 24 May 2022, see pages 14-24, with respect to the rejection of claims 1, 6, 7, and 9-12 under § 101 have been fully considered but they are not persuasive. 
Applicant argues, see pages 14-19, that the claims are not directed to an abstract idea. Specifically, see page 16, applicant argues that the claims are not directed to the alleged abstract idea listed above, nor are the claims directed to any judicial exception. Examiner respectfully disagrees. In Step 2A, prong 1 of the analysis, the limitations of, parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, and reasons new triple data from the plurality of triple data retrieved using the result meta information and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. And in Step 2A, prong 2, the claims fail to integrate the judicial exception into a practical application because as shown in the detailed rejection below the additional elements are either recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus, comprising: a memory and a processor connected to the memory) that it represents no more than mere instructions to apply the judicial exception on a computer, or the additional elements of storing and retrieving information are insignificant extra solution activities (data gathering), or the additional elements of selecting a particular data source or type of data to be manipulated have been found to be insignificant extra-solution activities by the courts. Hence, the claims are directed to abstract ideas.
Applicant argues, see pages 17 and 18 (also pages 20, 21), that the instant claims are directed to improving performance of an ontology-based reasoning apparatus and process that minimizes network shuffling that occurs during distributed reasoning process and reduces retrieving time of two or more triple data, and that the claims as a whole are not directed to excluded subject matter, and to the extent the claims may recite an abstract idea of series of steps for processing triple data, the claims integrate it into a practical application, which reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Applicant continues to argue on page 18 that Claim 1, for example, integrates a recited exception into a practical application at least because it provides a technical solution to this problem by providing an ontology- based reasoning apparatus for efficiently managing triple data. Examiner respectfully disagrees because the claims fail to integrate the judicial exception into a practical application as explained above and shown in the detailed rejection below. Also, please note that in the latest amended claim set dated 24 May 2022, the limitation, “to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data…”, has been deleted. Even if that limitation were to be present, “to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data” is not indicative of improvement in technology because the limitation provides only a result-oriented solution and lacks details as to how the computer performed the modifications, which is equivalent to the words "apply it". Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Furthermore, see pages 19 and 20, Applicant submits that claim 1, and similarly, claims 11 and 12, of the instant application, as well as its dependent claims, allow an ontology-based reasoning apparatus/system/process to improve performance to minimize network shuffling that occurs during distributed reasoning process and reduce retrieving time of two or more triple data by generating a joined triple data based on two triple data having a same subject where the joined triple data has all of information of the two triple data having the same subject, an improvement to computer related technology and as such are not directed to an abstract idea under 35 U.S.C. § 101 and respectfully requests that the § 101 rejection be withdrawn. Examiner respectfully disagrees because the claims fail to integrate the judicial exception into a practical application as explained above and shown in the detailed rejection below.
Applicant argues, see pages 20-24, that the claims amount to significantly more than judicial exception. Specifically, on page 20, applicant maintains that claims 1, 6, 7, and 9-12 contain elements that amount to "significantly more" than the alleged abstract idea at least because the claims (i) include improvements to the functioning of the computer itself and/or improvements to another technology or technical field and (ii) add specific limitations other than what is well- understood, routine, and conventional in the field.  Applicant continues to argue on page 22, that the claims include a “new way” of reducing retrieving time of two or more triple data in ontology-based reasoning as shown, in part, of claim 1, for example. Examiner respectfully disagrees because (i) the claims fail to integrate the judicial exception into a practical application as explained above and shown in the detailed rejection below and (ii) all the limitations of claim 1 were identified either as abstract ideas or additional elements that were the equivalent of merely adding the words “apply it” to the judicial exception, or insignificant extra solution activities that are also considered to be well understood, routine, and conventional. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Hence, the claims are not patent eligible.
Additionally, applicant argues, on pages 22-24 that the office action fails to make an adequate showing that the claim features are well-understood, conventional, or routine and that in step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following methods mentioned on page 23. Applicant continues to argue on pages 23 and 24, that the Office Action does not contain "a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)" as the memo requires and that it is insufficient under Berkheimer to cite cases in the abstract, without identifying them, as the Office has done. Examiner respectfully disagrees and points out that Berkheimer analysis was shown for additional elements that were identified as insignificant extra-solution activities that were also well understood, routine, and conventional on pages 9, 10, 12-14, 16, 18, 20, 21, 25, and 26 at least of the Non-Final dated 24 February 2022. Hence, a citation to one or more of the court decisions discussed in MPEP 2106.05(d), subsection II, as noting the well-understood, routine, conventional nature of the additional element(s) has been provided. Please find detailed analysis below.
Specifically, applicant argues on page 24, that “wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject;” is not insignificant extra-solution activity.  Examiner respectfully disagrees because in Step 2A, prong 2, the limitation is selecting a particular data source or type of data to be manipulated and is considered to be an additional element and the courts have found it to be insignificant extra-solution activities. See MPEP 2106.05(g).
Hence, the 35 U.S.C. 101 rejection is being maintained on the amended independent claims 1, 11, and 12 as well as their respective dependent claims.
Applicant argues on Page 25 of remarks, filed 24 May 2022, that Claims 1, 6, 7, 11, and 12 are non-obvious over Wu, Wang, and Chong. Specifically, applicant argues on Page 26-28 that the combination of Wu, Wang, and Chong does not disclose, teach or suggest at least “wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject” of independent claims 1, 11, and 12. Examiner respectfully disagrees because Wang teaches that limitation on Pages 4 and 13 of English translation. Paragraph 5 of Page 4 of English translation states, any triple joint in two triples connected by subjects, which under the broadest reasonable interpretation, examiner is interpreting as, wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject and Paragraph 2 of Page 13 of English translation states, wherein in said step S3, triple joint content is as follows: any two triples connected by subjects, which under the broadest reasonable interpretation, examiner is interpreting as, the joined triple data having all of information of the two triple data having the same subject. Hence, Wang teaches “wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject”. Independent claims 11 and 12 recite language similar to the claim language recited in independent claim 1 and therefore the same rejections and reasoning apply to claims 11 and 12 as well.
Furthermore, applicant's arguments, with respect to the rejection of dependent claims 6 and 7 on page 27 and 9 and 10 on page 29, under 35 USC § 103 have been fully considered but they are not persuasive because the dependent claims depend from the independent claim 1 and the combination of Wu, Wang, and Chong teach every element of the amended independent claims as shown below. Hence, the combination of Wu, Wang, and Chong teaches claim 1 as shown below. Claims 6, and 7 depend on claim 1 and recite additional features that are taught by Wu as shown below. Claims 9 and 10 depend on claim 1 and the combination of Wu, Wang, Chong, and Kolovski teach their limitations as shown below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the phrase “in a form of table A” which is indefinite because it is not clear what table it is referring to. Examiner suggests using “in a first table” instead.
Claim 10 recites “table B” which is indefinite because it is not clear what table it is referring to. Examiner suggests using “second table” instead.
Claims 1, 11, and 12 recite the phrase “condition meta information A” which is indefinite because it is not clear what A refers to. Examiner suggests using “first condition meta information” instead.
Similarly, claim 6 recites “condition meta information B” which is indefinite because it is not clear what B refers to. Examiner suggests using “second condition meta information” instead.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to an apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, and reasons new triple data from the plurality of triple data retrieved using the result meta information, and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning apparatus, comprising: a memory, a processor connected to the memory, wherein the processor, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus, comprising: a memory and a processor connected to the memory) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2) the limitations of, storing two or more triple data in a form of table A; and to store the reasoned new triple data; retrieves a plurality of triple data from the stored two or more triple data corresponding to the plurality of condition meta information based on the predicate of the stored two or more triple data, and retrieves a general condition including a same variable as one variable included in the comparison condition from the general conditions included in the condition section; are considered to be additional elements that are insignificant extra solution activities of storing and retrieving information (data gathering). See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
Additionally, in the same step (Step 2A, prong 2) the limitations of “each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O), a column of the table A being the predicate of the stored two or more triple data, a row of the table A being a subject of the stored two or more triple data, and a value of the table A being an object of the stored two or more triple data or a null value wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject;” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition” is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step (Step 2B), as discussed above the additional elements of storing and retrieving, which are recited at a high level of generality and amount to extra-solution activity of storing and receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step (Step 2B), the limitations, “each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O), a column of the table A being the predicate of the stored two or more triple data, a row of the table A being a subject of the stored two or more triple data, and a value of the table A being an object of the stored two or more triple data or a null value wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject;” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition” amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitation of generates one condition meta information B from one general condition which is not merged with the comparison condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2), the limitation, and subject information of the condition meta information B is a first component of the general condition, predicate information of the condition meta information B is a second component of the general condition, and object information of the condition meta information B is a third component of the general condition, is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the last step (Step 2B), the limitation, “and subject information of the condition meta information B is a first component of the general condition, predicate information of the condition meta information B is a second component of the general condition, and object information of the condition meta information B is a third component of the general condition” amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In the same step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, in Step 2A, prong 2 of the analysis, the limitation, wherein the result meta information includes subject information, predicate information, and object information, the result includes a first component, a second component, and a third component, and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result, is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the same step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B), the limitation, “wherein the result meta information includes subject information, predicate information, and object information, the result includes a first component, a second component, and a third component, and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result” amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In the same step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of performs incremental reasoning that reasons the result by setting the new triple data and at least one of the stored two or more triple data as conditions when the new triple data is reasoned as a result, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of performs the incremental reasoning based on a table B that indicates two or more ontology-based rules and a relationship between the two or more ontology-based rules, the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2), the limitation, the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology- based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value, is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the last step (Step 2B), the limitation, “the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology- based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value” amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In the same step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, and reasons new triple data from the plurality of triple data retrieved using the result meta information and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor, wherein the memory of each of the plurality of ontology-based reasoning apparatuses, wherein the processor of the each of the plurality of ontology-based reasoning apparatuses, in the memory,  the processor, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2), the limitation, in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning 4Application No. 15/852,576Docket No. 5785-0052 apparatus transmits the reasoned new triple data to the remaining ontology-based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, is also considered to be an additional element and as recited represents insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). 
In the same step (Step 2A, prong 2) the limitations of, store two or more triple data in a form of table A, and to store the reasoned new triple data, when the reasoning of the new triple data is completed in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning apparatus transmits the reasoned new triple data to the remaining ontology- based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses; retrieves a plurality of triple data from the stored two or more triple data corresponding to the plurality of condition meta information based on the predicate of the stored two or more triple data, and retrieves a general condition including a same variable as one variable included in the comparison condition from the general conditions included in the condition section; are considered to be additional elements that are insignificant extra solution activities of storing and retrieving information (data gathering) and transmitting data. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
Additionally, in the same step (Step 2A, prong 2) the limitations of “each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O), a column of the table A is the predicate of the stored two or more triple data, a row of the table A is the subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject,” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition” is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the limitations, ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B), as discussed above the additional elements of storing, retrieving, and transmitting, which are recited at a high level of generality and amount to extra-solution activity of storing and receiving data i.e. pre-solution activity of gathering data, and transmitting data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step (Step 2B), the limitations, “each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O), a column of the table A is the predicate of the stored two or more triple data, a row of the table A is the subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject,” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition” amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section; and reasoning new triple data from the plurality of triple data retrieved using the result meta information, and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the method comprising: and in the memory, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning method which is performed by an apparatus including a memory and a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2) the limitations of, wherein the two or more triple data is stored in a form of table A; retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information; wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data, and the step of retrieving retrieves a general condition including a same variable as one variable included in the comparison condition from the general conditions included in the condition section; are considered to be additional elements that are insignificant extra solution activities of storing and retrieving information (data gathering). See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
Additionally, in the same step (Step 2A, prong 2) the limitations of “each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O); at least one triple data of the two or more triple data being a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject, a column of the table A is the predicate of the two or more triple data, a row of the table A is the subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved Serial No.: 15/852,576-10-I & Atty Docket No.: C0052-0088USLee& Hayes Atty/Agent: Shigeharu Furukawageneral condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition” is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an ontology-based reasoning method which is performed by an apparatus including a memory and a processor, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step (Step 2B), as discussed above the additional elements of storing and retrieving, which are recited at a high level of generality and amount to extra-solution activity of storing and receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step (Step 2B), the limitations, “each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O); at least one triple data of the two or more triple data being a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject, a column of the table A is the predicate of the two or more triple data, a row of the table A is the subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition, the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved Serial No.: 15/852,576-10-I & Atty Docket No.: C0052-0088USLee& Hayes Atty/Agent: Shigeharu Furukawageneral condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition” amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. These limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (20100036788 A1) in view of Wang et al(CN 106528648 A) and further in view of Chong et al (US 20060235823 A1).
Regarding Claim 1
Wu teaches: An ontology-based reasoning apparatus, comprising: a memory storing two or more triple data in a form of table A ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4). [0059]  IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [Fig. 5]);
each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O) ([0035] Each RDF triple represents a fact and is made up of three parts, a subject, a predicate, (sometimes termed a property), and an object),
a processor connected to the memory ([0055] processor 421 as it executes programs in memory 403 using data contained in memory), wherein the processor parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules ([0081] User-defined Rules. [0092] User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18'. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from the stored two or more triple data corresponding to the plurality of condition meta information based on the predicate of the stored two or more triple data ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2.), and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory ([0074] Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), 
wherein the condition included in the conclusion section is one of a general condition and a comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), 
the general condition and the comparison condition include at least one variable ([0081] the filter condition specifies a boolean condition (typically involving variables from the antecedent)), 
the comparison condition includes a comparison function for limitation of the variable, ([0092] filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18'. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), 
and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ([0092]  (?x :age ?a)'. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) 
wherein when the condition section includes both the general condition and the comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), the processor retrieves a general condition including a same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition ([0081] A rule fires when its antecedent pattern and filter condition are both satisfied. The antecedent pattern specifies a subgraph to match in the data model, and the filter condition specifies a boolean condition (typically involving variables from the antecedent) to satisfy. [0097] The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706)) the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition (Note: See [0092] table where '?x'  corresponds to the subject information being a first  component  of  the   retrieved  general  condition, :age corresponds to the predicate information being a second component of the retrieved general condition, and >=18 corresponds to the object information being a value obtained by limiting '18' which is the third component of the filter (comparison condition) 'a >= 18'  to 'greaterThan or equal to' which is the second component).
However, Wu does not explicitly disclose: a column of the table A being the predicate of the stored two or more triple data, a row of the table A being a subject of the stored two or more triple data, and a value of the table A being an object of the stored two or more triple data or a null value wherein at least one triple data of the stored two or more triple data is a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject.
Chong teaches, in an analogous system: wherein a column of the table A being the predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A being a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A being an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ontology-based reasoning apparatus of Wu to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].
Wang teaches, in an analogous system: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject ([Page 4 of English translation, Paragraph 5] any triple joint in two triples connected by subjects), the joined triple data having all of information of the two triple data having the same subject ([Page 13 of English translation, Paragraph 2] wherein in said step S3, triple joint content is as follows: any two triples connected by subjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu and Chong to incorporate the teachings of Wang wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject. One would have been motivated to do this modification because doing so would give the benefit of a form of representation for mode triad or triple set as taught by Wang [Page 4 of English translation, Paragraph 5].

Regarding Claim 6
The system of Wu, Wang, and Chong teaches: The ontology-based reasoning apparatus of claim 1 (as shown above).
Wu further teaches: wherein the processor generates one condition meta information B from one general condition which is not merged with the comparison condition ([0044] The RDF pattern for left-hand side 307 specifies any Person (?r) in the model who is a chairperson of any Conference (?c) in the model; . The rule includes an optional filter condition 308. In this case, the rule 301 does not have a filter condition, so that component is NULL. Note: NULL so nothing to merge), and subject information of the condition meta information B is a first component of the general condition, predicate information of the condition meta information B is a second component of the general condition, and object information of the condition meta information B is a third component of the general condition (307 from Figure 3 shows '(?r ChairPersonOf ?c)' . Note: This example shows '?r' is subject information as the first component of the general condition, 'ChairPersonOf' is the predicate information as the second component, and '?c' is object information as the third component).

Regarding Claim 7
The system of Wu, Wang, and Chong teaches: The ontology-based reasoning apparatus of claim 1 (as shown above).
Wu further teaches: wherein the result meta information includes subject information, predicate information, and object information ([0092] '(?x rdf:type :adult)'. Note: This example shows '?x' as subject, 'rdf:type' as predicate and ':adult' as object information), the result includes a first component, a second component, and a third component ([0092] shows example of consequent '(?x rdf:type :adult)' as having a first, second, and third component), and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result ([0092] '(?x rdf:type :adult)'. Note: This example shows '?x' as subject information and the first component, 'rdf:type' as the predicate information and the second component, and ':adult' as object information and the third component of the consequent).


Regarding Claim 11
Wu teaches: An ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology-based reasoning apparatuses including a memory and a processor ([0055] networks 424.  Note: Through the network, the ontology-based reasoning apparatus may be connected to other ontology-based reasoning apparatuses), 
wherein the memory of each of the plurality of ontology-based reasoning apparatuses store two or more triple data in a form of table A ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4). [0059] IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401. [Fig. 5]), 
each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O) ([0035] Each RDF triple represents a fact and is made up of three parts, a subject, a predicate, (sometimes termed a property), and an object),
wherein the processor of the each of the plurality of ontology-based reasoning apparatuses parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules ([0081] User-defined Rules. [0092] User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18'. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from the stored two or more triple data corresponding to the plurality of condition meta information based on the predicate of the stored two or more triple data ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2.) and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory ([0074] Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), when the reasoning of the new triple data is completed in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning apparatus transmits the reasoned new triple data to the remaining ontology-based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses ([0055] can provide information to and receive information from networks 424), 
wherein the condition included in the conclusion section is one of a general condition and a comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), 
the general condition and the comparison condition include at least one variable ([0081] the filter condition specifies a boolean condition (typically involving variables from the antecedent)), 
the comparison condition includes a comparison function for limitation of the variable, ([0092] filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18'. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), 
and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ([0092]  (?x :age ?a)’. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) 
wherein when the condition section includes both the general condition and the comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition ([0097] The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706)),
the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition (Note: See [0092] table where '?x'  corresponds to the subject information being a first  component  of  the   retrieved  general  condition, :age corresponds to the predicate information being a second component of the retrieved general condition, and >=18 corresponds to the object information being a value obtained by limiting '18' which is the third component of the filter (comparison condition) 'a >= 18'  to 'greaterThan or equal to' which is the second component).
However, Wu does not explicitly disclose: a column of the table A being the predicate of the stored two or more triple data, a row of the table A being a subject of the stored two or more triple data, and a value of the table A being an object of the stored two or more triple data or a null value wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject.
Chong teaches, in an analogous system: a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ontology-based reasoning apparatus of Wu to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].
Wang teaches, in an analogous system: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject ([Page 4 of English translation, Paragraph 5] any triple joint in two triples connected by subjects), the joined triple data having all of information of the two triple data having the same subject ([Page 13 of English translation, Paragraph 2] wherein in said step S3, triple joint content is as follows: any two triples connected by subjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu and Chong to incorporate the teachings of Wang wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject. One would have been motivated to do this modification because doing so would give the benefit of a form of representation for mode triad or triple set as taught by Wang [Page 4 of English translation, Paragraph 5].

Regarding Claim 12
Wu teaches: An ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the method comprising ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423. [0055] processor 421): 
parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section (User-defined Rules [0081]. [0092] User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18'. Note: Meta information can mean any information about the condition/result like subject, predicate, object information); 
retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples); each triple data constituted by a corresponding subject (S), a corresponding predicate (P), and a corresponding object (O) ([0035] Each RDF triple represents a fact and is made up of three parts, a subject, a predicate, (sometimes termed a property), and an object),
and reasoning new triple data from the plurality of triple data retrieved using the result meta information ([0074] Any newly created triples resulting from execution of the inference rules. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), 
wherein the two or more triple data is stored in a form of table A in the memory ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4). [0059] IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401. [Fig. 5]), 
wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2.), 
wherein the condition included in the conclusion section is one of a general condition and a comparison condition ([0081] antecedent pattern (corresponding to general condition, filter condition (corresponding to comparison condition)), 
the general condition and the comparison condition include at least one variable ([0081] the filter condition specifies a boolean condition (typically involving variables from the antecedent)), 
the comparison condition includes a comparison function for limitation of the variable, ([0092] filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18'. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), 
and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information ([0092] (?x :age ?a)’. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information), 
wherein when the condition section includes both the general condition and the comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), the step of retrieving retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition ([0097] The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706)), the one condition meta information A having subject information being a first component of the retrieved general condition, predicate information being a second component of the retrieved general condition, and the object information being a value that limits a third component of the comparison condition to the second component of the comparison condition (Note: See [0092] table where '?x'  corresponds to the subject information being a first  component  of  the   retrieved  general  condition, :age corresponds to the predicate information being a second component of the retrieved general condition, and >=18 corresponds to the object information being a value obtained by limiting '18' which is the third component of the filter (comparison condition) 'a >= 18'  to 'greaterThan or equal to' which is the second component).
However, Wu does not explicitly disclose: at least one triple data of the two or more triple data being a joined triple data generated based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject, and a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value.
Wang teaches, in an analogous system: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject ([Page 4 of English translation, Paragraph 5] any triple joint in two triples connected by subjects), the joined triple data having all of information of the two triple data having the same subject ([Page 13 of English translation, Paragraph 2] wherein in said step S3, triple joint content is as follows: any two triples connected by subjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ontology-based reasoning apparatus of Wu to incorporate the teachings of Wang wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, the joined triple data having all of information of the two triple data having the same subject. One would have been motivated to do this modification because doing so would give the benefit of a form of representation for mode triad or triple set as taught by Wang [Page 4 of English translation, Paragraph 5].
Chong teaches, in an analogous system: a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu and Wang to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20100036788 A1) in view of Chong et al (US 20060235823 A1) as applied to claim 1 above, and further in view of Kolovski et al (US 8250106 B2).
Regarding Claim 9
The system of Wu, Wang, and Chong discloses: The ontology-based reasoning apparatus of claim 1, wherein the processor (Note: as shown above). 
However, the system of Wu, Wang, and Chong does not explicitly disclose: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result.
Kolovski teaches: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result ([Column 6, lines 4-7] FIG. 3 illustrates an example embodiment of an incremental update method, such as may be performed by the incremental inference logic 240 of FIG. 2. At 310, old triples (M,I) and new triples (D) are input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu, Wang, and Chong to incorporate the teachings of Kolovski to use incremental inference logic. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].

Regarding Claim 10
The system of Wu, Wang, Chong, and Kolovski discloses: The ontology-based reasoning apparatus of claim 9, wherein the processor (Note: as shown above).
Wu further teaches, based on a table B that indicates two or more ontology-based rules and a relationship between the two or more ontology-based rules ([0057] RDF rule tables 449, which contain the rule bases belonging to RDF information), the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology-based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value ([0092] Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. For each rulebase there is a view that contains one row for each rule in the rulebase).
However, the system of Wu, Wang, and Chong does not explicitly disclose: performs the incremental reasoning and the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules.
Kolovski teaches: performs the incremental reasoning (Note: as shown above), the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules ([Column 6, lines 12-15] The sub-rules join the results of the execution of one predicate on the new triples D with results of the execution of the other predicate on the union of old and new triples M,I,D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu, Wang, and Chong to incorporate the teachings of Kolovski to join the results of the execution of one predicate on the new triples with results of the execution of the other predicate on the union of old and new triples. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khouri et al (US 9207832 B1) discloses Intelligent Social Collaboration Watchlist That Visually Indicates An Order Of Relevance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128